 

EXHIBIT

_ 2

 

 

 

STATE OF NORTH CAROLINA IN THE GENERAL COURT OF JUSTICE
SUPERIOR COURT DIVISION
COUNTY OF BUNCOMBE CASE NO.: 21-CVS-01155

FRANK & STEIN, LLC,

Plaintiff,
NOTICE OF REMOVAL
TO OPPOSING COUNSEL

Vv.

THE CINCINNATI INDEMNITY
COMPANY,

Defendant.

i i i ai adi ai a

 

To: Spencer A. Smith

The Law Office of Spencer A Smith

PO Box 6

North Wilkesboro, NC 28659

J. Rodney Caudill, PLLC

The Law Office of J. Rodney Caudill, PLLC

PO Box 123

Wilkesboro, NC 28697

YOU ARE HEREBY NOTIFIED that the Defendant, The Cincinnati Indemnity

Company (‘Cincinnati’), has filed with the Office of the Clerk of the United States District
Court, Western District, Asheville Division of North Carolina, its Notice of Removal of
the above-styled case to the United States District Court, Western District, Asheville
Division of North Carolina. A copy of said Notice is attached hereto, and the removal of
said cause to the United States District Court, Western District, Asheville Division of

North Carolina, has been effected hereby.

[SIGNATURE PAGE TO FOLLOW]
BUTLER WEIHMULLER KATZ CRAIG LLP

. G—
T. Nicholas Goanos
NC Bar No.: 45656
Roman C. Harper
NC Bar No.: 53995
11605 North Community House Road, Suite 150
Charlotte, North Carolina 28277
PH: (704) 543-2321
FX: (704) 543-2324

E: tqoanos@butler.legal
E: mgerber@butler.legal

Attorneys for Cincinnati

 
CERTIFICATE OF SERVICE
| hereby certify that on the 30" day of April 2021, | served a true and correct copy
of the foregoing NOTICE OF REMOVAL TO OPPOSING COUNSEL by placing the
same in a postage pre-paid envelope in the United States Mail to the following:

Spencer A. Smith

The Law Office of Spencer A Smith
PO Box 6

North Wilkesboro, NC 28659
Counsel for Plaintiff

J. Rodney Caudill, PLLC

The Law Office of J. Rodney Caudill, PLLC
PO Box 123

Wilkesboro, NC 28697

Counsel for Plaintiff

, ;
Roman C. Harper

 
